Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00588-CR

                     IN RE DILLEY INDEPENDENT SCHOOL DISTRICT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 11, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 27, 2013, relator filed a petition for writ of mandamus, followed by a motion

for temporary emergency relief. The court has considered relator’s petition and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and

request for temporary relief are denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 12-11-00123-CRF, styled The State of Texas v. Jorge Cabasos, pending in
the 81st Judicial District Court, Frio County, Texas, the Honorable Donna S. Rayes presiding.